Title: Virginia Delegates to Benjamin Harrison, [20 May] 1783
From: Virginia Delegates
To: Harrison, Benjamin


[20 May 1783]
They had recd. his letter of the 9th and had made the correction therein indicated, to Mr. Thompson, in regard to the territorial cession.
“If an official & joint correspondence with your Excelly. be less circumstantial than that which individual delegates may enter into with their private friends, we persuade ourselves that your Excelly. is too sensible both of our public & private respect for your character to impute to any defect of either. The difference can only proceed from the necessity in the former case of confining ourselves, not only to such matters as are worthy of the public, & for which we can be officially responsible, but to such also, with respect to which no diversity of private opinions may exist.”
No further news from Europe—Sir Guy Carleton in reply to a letter from Genl: Washington had expressed his former sentiments regarding the negroes, uttered at the conference held at Orange Town, &c.
